Case: 19-10047 Doc: 26 Filed: 08/28/19 Page:1of 11

United States Bankruptcy Court
Western District of Oklahoma

Inre —_ Alisa Marie Ludolph Case No. 19-10047
Debtor Chapter 7

AMENDMENT COVER SHEET

Amendment(s) to the following petition, list(s), schedule(s) or statement(s) are transmitted herewith:

Summary of Your Assets and Liabilities and Certain Statistical Information, Schedule A/B to add life Insurance Policy,
Schedule C to claim Life Insurance Policy Exempt and Declaration About an Individual Debtor's Schedules.

Date: August 28, 2019 fs! Patrick E. Moore

 

Patrick E. Moore OBA# 6351
Attorney for Debtor(s)

Patrick E. Moore, Inc., PC.
Patrick E. Moore, Inc., P.C.

2525 NW Expressway, Suite 339
Oklahoma City, OK 73112

(405) 606-7016 Fax:580-247-1009
patrickemoore@coxinet.net

Software Capyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case: 19-10047 Doc:26 Filed: 08/28/19 Page: 2 of 11

Fill in this information to identify your case:

Debtor 1 Alisa Marie Ludolph

First Name Middle Name Last Name

 

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: WESTERN DISTRICT OF OKLAHOMA

 

Case number 1419-10047
(if known) I Check if this is an
amended filing

 

 

 

Official Form 106Sum

Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 

Summarize Your Assets

Your assets
Value of what you own

1. Schedule A/B: Property (Official Form 106A/B)

1a. Copy line 55, Total real estate, from Schedule A/B............cccceccceceeesseeceneneeeneeessnenenensnesesesssssesenenensesisssssscseecenaees $ 22,946.00
1b. Copy line 62, Total personal property, from Schedule AVB............c cee cececccee es eeeesneeeeseeeeessesessesceesereneeaessaeseneneneees $ 28,937.00
1c. Copy line 63, Total of all property on Schedule A/B........ ccc cccece cee ceeteeeeeeeeeseecrenesseeeseeeeesertessesiesesesesisentanens $ 51,883.00

Summarize Your Liabilities

Your liabilities
Amount you owe

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

 

 

 

 

 

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D... 3 42,050.00
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.........ccceeeees $ 0.00
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F.........0.....c ee $ 79,908.00
Your total liabilities | $ 121,958.00
Summarize Your Income and Expenses
4. Schedule J: Your Income (Official Form 1061)

Copy your combined monthly income from line 12 of Schedule I... cece eeee eee cece eee teeeaeeetseneceeceeseneesanseesteeeees $ 4,704.70

5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22€ Of SCHEGUIC Jo... cect teeeeteneecceetecseseseseneecenneeseseseneenanerae® $ 4,560.00

Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
C1 No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

M Yes
7. What kind of debt do you have?

Wi Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

(1 Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
the court with your other schedules.
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com Best Case Bankruptcy
Case: 19-10047 Doc: 26 Filed: 08/28/19 Page: 3 of 11

Debtor1 Alisa Marie Ludolph Case number (if known) 19-10047

 

 

8. From the Statement of Your Current Monthly income: Copy your total current monthly income from Official Form
122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ 5,626.64

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 
 

 

 

 

 

a pope esc ab en cect _, Total claim
.From Part 4 on Schedule E/F, copy the following ce
9a. Domestic support obligations (Copy line 6a.) $ 0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 0.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0.00
9d. Student loans. (Copy line 6f.) $ 58,326.00
9e. Obligations arising out of a separation agreement or divorce that you did not report as :
priority claims. (Copy line 6g.) «00
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +5 0.00
9g. Total. Add lines 9a through $f. $ 58,326.00
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case: 19-10047 Doc: 26 Filed: 08/28/19 Page: 4 of 11

Fill in this information to identify your case and this filing:

 

 

 

Debtor 1 Alisa Marie Ludolph

First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name ! Last Name

United States Bankruptcy Court for the: WESTERN DISTRICT OF OKLAHOMA

 

Case number 19-10047 H Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 12/15

 

 

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you .
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

ie Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

WH No. Go to Part 2.
O Yes. Where is the property?

Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

 

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

HNo
CO] Yes

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

HNo
O Yes

 

5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for

pages you have attached for Part 2. Write that MUMbEr NETE..........sseeeeneenenereneeseraeees savbuseavs => $0.00

 

 

 

 

Describe Your Personal and Household Items

Do you own or have any legal or equitable interest in any of the following items? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

 

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

No
C1 Yes. Describe...

7. Electronics

Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
including cell phones, cameras, media players, games

No
O Yes. Describe...

Official Form 106A/B Schedule A/B: Property page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case: 19-10047 Doc: 26 Filed: 08/28/19 Page: 5 of 11

Debtor1 Alisa Marie Ludolph Case number (ifknown) 19-10047

 

8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections:
other collections, memorabilia, collectibles

HNo
D1 Yes. Deseribe.....

9. Equipment for sports and hobbies \ \
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks: carpentry tools:
musical instruments

HNo
C1 Yes. Describe.....

10. Firearms
Examples: Pistols, rifles; shotguns, ammunition, and related equipment

Bi No
O Yes. Deseribe.....

11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

No
C Yes. Describe.....

12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver

MI No
CD Yes. Describe.....

13. Non-farm animals
Examples: Dogs, cats, birds, horses

Hi No
0 Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
MNo
D Yes. Give specific information.....

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached 0.00
for Part 3. Write that number here $0.

 

 

 

 

Describe Your Financial Assets
Bo you own or have any legal or equitable interest in any of the following? ’ - Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

 

16. Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

No

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
institutions. If you have multiple accounts with the same institution, list each.

DF Yes Institution name:

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

HI No
DO Ves. ececsccccssseees Institution or issuer name:

Official Form 106A/B Schedule A/B: Property page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case: 19-10047 Doc:26 Filed: 08/28/19 Page: 6of11

Debtor1 Alisa Marie Ludolph Case number (ifknown) 19-10047

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
joint venture

MNo

2 Yes. Give specific information about them................-.- .
Name of entity: % of ownership:

20. Government and corporate bonds and other negotiable and non- negotiable instruments
Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

Hino

O Yes. Give specific information about them
Issuer name:

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

BNo

O Yes. List each account separately.
Type of account: Institution name:

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilittes (electric, gas, water), telecommunitations companies, or others

Hino
D7 Yes. oo Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
HI No
OO Yes... Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

MNo
DO Yes............. Institution name and description. Separately file the records of any interests.11 U.S.C. § 521 (c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
No
0 Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

MNo
D Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

HNo
C] Yes. Give specific information about them...

Money or property owed to you? Current vatue of the
portion you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you
Hino
0 Yes. Give specific information about them, including whether you already filed the returns and the tax years.......

29. Family support 4
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

MNo
0 Yes. Give specific information......

Official Form 106A/B Schedule A/B: Property page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case: 19-10047 Doc:26 _ Filed: 08/28/19 Page: 7 of 11

Debtor1 Alisa Marie Ludolph Case number (ifknown) 19-10047

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
benefits; unpaid loans you made to someone else
MNo

O Yes. Give specific information..

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance

[CI No

I Yes. Name the insurance company of each policy and list its value.

Company name: Beneficiary: Surrender or refund
value:

Great Western Insurance Company

(face amount of $10k minus plus

premium refund of $60.49 plus Interest

on claim of $11.25 minus

Dighton-Marler Funeral Home

$4,767.64) Debtor $10,000.00

 

 

Globe Life and Accident Insurance

Company (face amount of $3,000 pluse

unearned premium of $11.25 minus

outstanding loan of $752.21) Debtor $3,000.00

 

32. Any interest in property that is due you from someone who has died
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
someone has died.

HNo
D1 Yes. Give specific information..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

B No
Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
BNo

OD Yes. Describe each claim.........

35, Any financial assets you did not already list
BNo
C1 Yes. Give specific information..

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached 43.000.0
for Part 4. Write that number here. $13,000.00

 

 

 

Describe Any Business-Related Property You Own or Have an interest In. List any real estate in Part 1.

 

37. Do you own or have any legal or equitable interest in any business-related property?
Mi No. Goto Part 8.

C1 Yes. Go to line 38.

fruacme Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an interest In.
If you own or have an interest in farmland, list it in Part 1.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
Wf No. Go to Part7.
Dyes. Go to line 47.

Official Form 106A/B Schedule A/B: Property page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case: 19-10047 Doc: 26 Filed: 08/28/19 Page: 8 of 11

Debter1 Alisa Marie Ludolph

Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?

54.

55.
56.
57.
58.
59.
60.
61.

62.

63.

Examples: Season tickets, country club membership

No

OD Yes. Give specific information.........

Case number (ifknown) 4149-10047

 

 

 

 

 

 

 

 

 

 

Add the dollar value of all of your entries from Part 7. Write that number Were ......ccccssssssscceresscescesoos $0.00
List the Totals of Each Part of this Form

Part 1: Total real estate, line 2 $0.00

Part 2: Total vehicles, line 5 $0.00

Part 3: Total personal and household items, line 15 $0.00

Part 4: Total financial assets, line 36 $13,000.00

Part 5: Tota! business-related property, line 45 $0.00

Part 6: Total farm- and fishing-related property, line 52 $0.00

Part 7: Total other property not listed, line 54 + $0.00

Total personal property. Add lines 56 through 61... $13,000.00 | Copy personal property total ' $13,000.00

Total of all property on Schedule A/B. Add line 55 + tine 62 $13,000.00

’

Official Form 106A/B Schedule A/B: Property page 5

Software Capyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Case: 19-10047 Doc: 26 Filed: 08/28/19 Page: 9 of 11

Fill in this information to identify your case:

Debtor 1 Alisa Marie Ludolph

First Name Middle Name Last Name

 

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: WESTERN DISTRICT OF OKLAHOMA

 

Case number 1419-10047

(if known) Mi Check if this is an
amended filing

 

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 4/16

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill cut and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

tdentify the Property You Claim as Exempt
1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
Hi You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
D You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value-of the... “Amount.of the exemption you claim Specific laws that allow exemption”
Schedule AMB that lists this property portion you own: : oe HE) ia
& Copy the value from... Check only one box for each exemption.

: va os Schedule AB. : : Choa SCLC E ee
Household goods at the Debtor's $300.00 $300.00 Okla. Stat. tit. 31, § 1(A)(3)
residence. —— e’_—or vO OO OOon'na—<<
Line from Schedule A/B: 6.1 O 100% of fair market value, up to

any applicable statutory limit

 

TV, Computer & Cell Phone $500.00 $500.00 Okla. Stat. tit. 31, § 1(A)(3)
Line from Schedule A/B: 7.1 SRN ss
C1 100% of fair market value, up to
any applicable statutory limit

 

Wearing apparel in Debtor's $300.00 a $300.00 Okla. Stat. tit. 31, § 1(A)(7)
possession. —— ca
Line from Schedule A/B: 11.1 O 400% of fair market value, up to

any applicable statutory limit

 

Cash 2.00 2.00 Okla. Stat. tit. 12, § 1171.1;
Line from Schedule A/B: 16.1 __$2,00 7 8200 Okla. Stat. tit. 31, § 1(A)(18)
O 100% of fair market value, up to
any applicable statutory limit

 

Savings: Tinker Federal Credit Union $5.00 $5.00 Okla. Stat. tit. 12, § 1171.1;
Line from Schedule A/B: 17.2 —_ ———————————_— Okla. Stat. tit. 31, § 1(A)(18)
OC 100% of fair market value, up to
any applicable statutory limit

 

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 2
Software Capyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case: 19-10047 Doc: 26 Filed: 08/28/19 Page: 10 of 11

Debtor1 Alisa Marie Ludolph Case number (if known) 19-10047

Brief description of the prope
‘Schedule Ae that Hate th f

 

    

   

rrent value of the =

   
 
   

and line: Amount of the exemption you claim

  

Specific laws that allow exemption

   
   

oy the.value from.”

     

box foreach exemp!
PeLal Rapes cohen MSG : aes ~ Schedule AWB os oo Shed bea) GAUDI is.
Great Western Insurance Company $10,000.00 $10,000.00 Okla. Stat. tit. 36, § 3631.1
(face amount of $10k minus plus —
premium refund of $60.49 plus C1 100% of fair market value, up to
Interest on claim of $11.25 minus any applicable statutory timit
Dighton-Marler Funeral Home '
$4,767.64) .

Beneficiary: Debtor
Line from Schedule A/B: 31.1

 

Globe Life and Accident Insurance Okla. Stat. tit. 36, § 3631.1
Company (face amount of $3,000 __ $3,000.00 $3,000.00

pluse unearned premium of $11.25 C1 100% of fair market value, up to

minus outstanding loan of $752.21) any applicable statutory limit

Beneficiary: Debtor
Line from Schedule A/B: 31.2

 

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment. }

WM No
0 Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
O No
O Yes
Official Form 106C Schedule C: The Property You Claim as Exempt page 2 of 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case: 19-10047 Doc: 26 Filed: 08/28/19 Page: 11 of 11

Fill in this information to identify your case:

Debtor 1 Alisa Marie Ludolph
First Name Middle Name Last Name

 

Debtor 2
(Spouse if, filing} First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: WESTERN DISTRICT OF OKLAHOMA

 

Case number 1419-10047

(if known) @ Check if this is an
amended filing

 

 

 

Official Form 106Dec
Declaration About an Individual Debtor's Schedules 4215

 

If two married people are filing together, both are equally responsible for supplying correct information.
You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

 

Hw No

Ol Yes. Name of person Attach Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119)

 

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

 

 

 

 

X ts! Alisa Marie Ludolph x
Alisa Marie Ludolph Signature of Debtor 2
Signature of Debtor 1
Date August 28, 2019 Date
Official Form 106Dec Declaration About an Individual Debtor's Schedules

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
